Name: 96/201/ECSC: Decision of the Representatives of the Governments of the Member States, meeting within the Council, of 11 March 1996 suspending Decision 93/235/ECSC and repealing Decision 95/510/ECSC, concerning the interruption of economic relations with the Federal Republic of Yugoslavia (Serbia and Montenegro), the United Nations Protected Areas in the Republic of Croatia and those areas of the Republic of Bosnia and Herzegovina under the control of Bosnian Serb forces
 Type: Decision
 Subject Matter: European construction;  international affairs;  political geography;  international trade;  international security
 Date Published: 1996-03-15

 Avis juridique important|41996D020196/201/ECSC: Decision of the Representatives of the Governments of the Member States, meeting within the Council, of 11 March 1996 suspending Decision 93/235/ECSC and repealing Decision 95/510/ECSC, concerning the interruption of economic relations with the Federal Republic of Yugoslavia (Serbia and Montenegro), the United Nations Protected Areas in the Republic of Croatia and those areas of the Republic of Bosnia and Herzegovina under the control of Bosnian Serb forces Official Journal L 065 , 15/03/1996 P. 0038 - 0038DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL,of 11 March 1996 suspending Decision 93/235/ECSC and repealing Decision 95/510/ECSC, concerning the interruption of economic relations with the Federal Republic of Yugoslavia (Serbia and Montenegro), the United Nations Protected Areas in the Republic of Croatia and those areas of the Republic of Bosnia and Herzegovina under the control of Bosnian Serb forces (96/201/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL,Having regard to the common position of 4 December 1995 defined by the Council on the basis of Article J.2 of the Treaty on European Union, with regard to the suspension of the restrictions on trade with the Federal Republic of Yugoslavia (Serbia and Montenegro) and with the Bosnian Serbs (1), decided on by the United Nations Security Council in its Resolution 1022 (1995),Whereas the United Nations Security Council, in view of the agreement reached between the parties concerned with regard to the Republic of Bosnia and Herzegovina, has decided, in its Resolution 1022 (1995) to suspend the restrictions concerning economic and financial relations with the Federal Republic of Yugoslavia (Serbia and Montenegro), the United Nations Protected Areas in the Republic of Croatia and, when certain conditions are fulfilled, those areas of the Republic of Bosnia and Herzegovina under the control of Bosnian Serb forces;Whereas the Security Council has been informed that the aforementioned conditions are fulfilled;Whereas Decision 95/510/ECSC (2) was taken suspending Decision 93/235/ECSC (3) with regard to the Federal Republic of Yugoslavia (Serbia and Montenegro);Whereas, for reasons of transparency, the Community legislation, implementing United Nations Security Council Resolution 1022 (1995), should be incorporated in an all-embracing Community instrument, and, therefore, Decision 95/510/ECSC should be repealed;In agreement with the Commission,HAVE DECIDED AS FOLLOWS:Article 1 1. Decision 93/235/ECSC is hereby suspended.2. Decision 95/510/ECSC is hereby repealed.Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 27 February 1996.Done at Brussels, 11 March 1996.The PresidentL. DINI(1) OJ No L 297, 9. 12. 1995, p. 4.(2) OJ No L 297, 9. 12. 1995, p. 3.(3) OJ No L 102, 28. 4. 1993, p. 17.